Exhibit99.2 Tesla Agrees to Issue and Sell $1.80 Billion of Senior Notes PALO ALTO, Calif., Aug. 11, 2017 – Following the announcement of Tesla's proposed $1.50 billion senior notes offering on August 7, 2017, Tesla today announced that it has agreed to issue and sell $1.80 billion in aggregate principal amount of senior notes due in 2025 (the “Notes”), representing a 20% upsize. The Notes will have an annual interest rate of 5.30%, and the transaction is expected to close on August 18, 2017, subject to customary closing conditions. Tesla intends to use the net proceeds from this offering to strengthen its balance sheet during this period of rapid scaling with the launch of Model 3 and for general corporate purposes. The Notes have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), or any state securities laws and may not be offered or sold in the United States absent registration or an applicable exemption from such registration requirements. The Notes are being offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act, and outside the United States to non-U.S. persons pursuant to Regulation S under the Securities Act.
